Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,7-13,15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (US 10524290 B1) hereinafter as Chu in view of Kim et al (US 10863545 B2) hereinafter as Kim.
Regarding claim(s) 1,11,16, Chu discloses one or more non-transitory computer-readable storage mediums having stored thereon executable computer program instructions that (See Fig(s). 1 with client 25 and access point 14 having storage mediums See ¶ col 28 lines 50-65, operations, and techniques described above may be implemented utilizing hardware, a processor executing firmware instructions, a processor executing software instructions, or any combination thereof), when executed by one or more processors, cause the one or more processors to perform operations comprising: 
enabling, by an access point (See Fig(s). 1 AP 14), a dynamic basic service set (BSS) color feature for operation with a plurality of virtual access points (See Fig(s). 1 VAPs 35) hosted by the access point (See ¶ col2 lines 55-62, setting up a plurality 
switching a parameter of the access point to indicate that no co-hosted BSS is present (See ¶ col 7 lines 40-43, col15 lines 15-44, the AP 14 dynamically groups client stations to one MU transmission without group management. In an embodiment, the AP 14 notifies the groups that a station belongs to a group through a management frame exchange, when no parameter value is indicated with proper color value no co-host BSS is present See ¶ col 22 lines 5-65); 
assigning a different BSS color to each of the plurality of VAPs (See ¶ col17 lines 47-60, in some embodiments, the AP assigns respective (different) colors to respective virtual APs).  performing access point operations, including utilizing the assigned BSS colors for transmissions relating to any of the plurality of VAPs (See ¶ col 17 lines 47-col18 lines 9, a physical AP that operates multiple virtual APs assigns each virtual AP a BSS color and broadcasts a message 1002 that includes the BSS color of each of the virtual APs. In an embodiment, the colors of the two virtual APs are different—AP1 having Color 1 and AP2 having Color 2, and transmitted as such See Fig(s). 12).
Chu fails to disclose disabling the BSS color feature upon occurrence of one or more conditions.  
Kim discloses disabling the BSS color feature upon occurrence of one or more conditions (See ¶ col 21 lines 4-20, an STA may regard a received frame as an intra-BSS frame when the following conditions are satisfied…. when the BSS Color Disabled subfield of the most recently received HE Operation element from the AP which the STA is associated with is set to 1, the STA does not regard the corresponding PPDU as the intra-BSS frame even though the RXVECTOR parameter BSS_COLOR of the received PPDU is equal to the BSS color of the AP which the STA is associated with). Disabling a BSS color features to prevent BSS color collisions or other conditions.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Kim within Chu, so as to enhance overall network performance by disabling a BSS color features to prevent BSS color collisions or other conditions.


Regarding claim(s) 2, 12, 17, Chu discloses upon disabling the BSS color feature: switching the parameter of the access point to indicate that a co-hosted BSS is present (See ¶ col 7 lines 40-43, col15 lines 15-44, the AP 14 dynamically groups client stations to one MU transmission without group management. In an embodiment, the AP 14 notifies the groups that a station belongs to a group through a management frame exchange, when no parameter value is indicated with proper color value no co-host BSS is present See ¶ col 22 lines 5-65, however having same parameter values is indictive of co-host is present); assigning a same BSS color for all of the plurality of VAPs; and performing access point operations, including utilizing the assigned same BSS color for transmissions relating to any of the plurality of VAPs (See Fig(s). 1, 3 with same BSS colors See ¶ col 16 lines 3-40, all virtual APs associated with the same physical AP use the same BSS color).  
Regarding claim(s) 3, 13, Chu discloses wherein the one or more conditions includes a number of VAPs for access points that are within a spatial reuse group (SRG) (See ¶ col 1 lines 45-50, 802.11ax contemplates dynamically adjusting the energy level at which a channel is deemed to be clear depending on whether the energy corresponds to same-BSS signals or to signals from another BSS. Such a scheme helps to promote spatial reuse between neighboring networks, See ¶ col 6 lines 44-67), the access point to disable the BSS color feature upon the number of VAPs for access points in the SRG exceeding a threshold number of BSS colors available for the SRG (See ¶ col 5 lines 59-col 6 lines 44).  
Regarding claim(s) 7, 15, 18, Kim discloses wherein the one or more conditions includes a number of BSS color collisions reported by stations in the BSS, the access point to disable the BSS color feature upon the number of BSS color collisions exceeding a threshold number of collisions (See ¶ col 18 lines 40-50, When the BSS Color Disabled subfield is set to 1, it indicates that an AP determines to disable the use of the BSS color. For example, the BSS color information of a BSS managed by the AP overlaps with the BSS color information of a neighboring BSS (e.g., BSS color collision), the AP may disable the use of the BSS color).  Reasons for combining same as claim 1.
Fig(s). 21, See ¶ col 18 lines 39-col 19 lines 15, The AP may transmit the BSS Color Change Announcement element when there is a BSS color collision in an OBSS. The BSS Color Change Announcement element needs to be transmitted during a sufficiently long time since all STAs including STAs in PS mode should know the BSS color change. In the TBTT for the BSS color change, the AP sets the BSS Color Disabled subfield to 0 and starts using the new BSS color.)   Reasons for combining same as claim 1.
Regarding claim(s) 9, Kim discloses 90841818-24-upon determining that the first station be moved to a second BSS, the second BSS having a different BSS color than the BSS color of the first VAP, moving the station to the second BSS (See ¶ col 4 lines 19-25-35, STAs included in the ESS may communicate with each other and a non-AP STA within the same ESS may move from one BSS to another BSS while seamlessly performing communication.)  Reasons for combining same as claim 1.
Regarding claim(s) 10, 20, Kim discloses periodically re-enabling the BSS color feature (See ¶ col 6 lines 10-27, In BSS, the AP is configured to periodically transmit the beacon frame. In IBSS, STAs of the IBSS are configured to sequentially transmit the beacon frame. If each STA for scanning receives the beacon frame, the STA stores BSS information contained in the beacon frame, storing is interpreted as re-enabling of the BSS color). Reasons for combining same as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411